Citation Nr: 0502159	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  00-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left trigeminal neuropathy.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In an October 2003 decision, the Board denied the veteran's 
appeal for an increased initial rating for left trigeminal 
neuropathy.  The veteran, in turn, appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).

In September 2004, the Court issued an order that granted a 
joint motion of the parties, vacated the Board's October 2003 
decision and remanded the matter to the Board for action in 
compliance with the motion. 


REMAND

The September 2004 joint motion notes that remand is required 
for compliance with the duty to assist requirements of 38 
U.S.C.A. § 5103(A) (West 2002).  Specifically, the joint 
motion argues that the most recent VA examination is 
inadequate because the examiner did not review the claims 
folder in conjunction with the examination  

Therefore, in accordance with the joint motion, the case is 
hereby REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C., for the following actions:  

1.  The RO should schedule the veteran 
for a VA neurology examination by a board 
certified specialist, if available, for 
the purpose of determining the extent of 
all neurological impairment from the 
veteran's left trigeminal neuropathy.  
All indicated studies should be 
performed.  The examiner should state 
whether the veteran has complete 
paralysis of the fifth cranial nerve, or 
incomplete paralysis of the fifth cranial 
nerve and if so, whether it is moderate 
or severe.  The physician should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The claims folder, 
including a copy of this remand, must be 
made available to, and reviewed by, the 
examiner.  The examination report is to 
reflect whether a review of the claims 
file was made.  

2.  The RO should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO should adjudicate the 
issue on appeal on a de novo basis in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folders are 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




